Hill, C. J.
This case is fully controlled by the decision of this court in McNamara v. Georgia Cotton Co., 10 Ga. App. 669 (1, 2, 3), 73 S. E. 1092. See, also, Gates v. Freeman, ante, 345. Judgment affirmed.
The only evidence introduced, besides the written contract, was the testimony of J. S. Billingsley. He testified: “I live in Albany and am connected with Georgia Cotton Company and have been for six or seven years. Their business is buying and selling cotton; and I was with them in November, 1909, and am familiar with the market price of- cotton during that month. * As to the market price, f. o. b. cars, Eebecca, Georgia, on November 25, 1909, the market price of cotton at the ports,. Savannah, was 14% cents; and the value of cotton-at Eebecca would be less the cost of freight, which is 35 cents I believe; which would be 14 1/8 cents per pound. I know Thomas Nesbitt. He waá connected with the Georgia Cotton Company in 1909. I do not know how long he has been with them, but several years longer than I have; and I have been with them seven years. Georgia Cotton Company has more than one place for doing business, — Albany, Cordele, Dawson, Dothan, Troy, Greenville, Fitzgerald, Moultrie, and other smaller places; and the head office is at Albany. Eebecca is in the Cordele terriL tory, and Thomas Nesbitt was in charge of the business at Cordele. When the Georgia Cotton Company bought cotton the sales purchased by branch offices were reported over the telephone to the central, the Albany office. This sale was reported, and on receipt of this report, as soon as possible, Georgia Cotton Company made sale against it, that sale was executed and carried out, and the cotton delivered by Georgia Cotton Company to the person to whom sold. Georgia Cotton Company keeps books, records of their transactions. I do not undertake to carry all these items in my head. I couldn’t say from memory what particular transactions Georgia Cotton Company had two or three years ago, but, having refreshed my memory from the records, I can — from the records of sales, against the cotton or cables offering it and our acceptance, etc. I couldn’t testify independently of that record of any sale made and reported to the company by a branch office. . . I am testifying from the record, and not from memory. I couldn’t tell from memory. I couldn’t know these transactions except I found them somewhere on the books. . •. The Savannah or port price for cotton was 14% cents. As to where I got that information, I refreshed my memory; and a lot of them laid down on their contracts, and I am familiar with that date. I have looked at the records on that subject. I couldn’t tell the price of middling cotton on the 19th day of September, as I have not looked' it up. I am testifying not from memory, but from the records of the transaction. I base the rate in Eebecca as being the same amount as the port rate with reduction of freight and bank exchange; that is the only reduction I count, if it is bought f. o. b. Eebecca. As to whether I figure to allow tile seller any profit at all, I say port price, because we buy based on certain value at port. One market might be higher than the other. We would be willing to pay port prices less freight and exchange.' I was not in Eebecca that day and don’t know the price in Eebecca that day. The port prices govern the price at all inland places, and sellers purchasing are governed by port reports each day.”
Haygood & Cutis, Z. Bass, for plaintiffs in error.
J. T. Hill, J. W. Dennard, James H. Pate, contra.